DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: WO 2017/138170 (hereafter--WO’170--) is the closest art of record.  It is noted that US 2019/0047062 Kiuchi et al. due to its equivalence, will be used as the translation for reference WO’170.
In regards to claim 1, WO’170 discloses a cutting insert (5) comprising: a seating surface (5b); an outer peripheral surface (i.e. side surface) contiguous to the seating surface (5b); a top surface (5a) contiguous to the outer peripheral surface (i.e. side surface) and located opposite to the seating surface with the outer peripheral surface posed therebetween; and an attachment hole (18) penetrating the cutting insert (5) between the top surface (5a) and the seating surface (5b), the top surface (5a as per Figure 7) having an external shape in a form of a polygon in a top view (as shown in Figure 7 for example) in which the top surface (5a) is viewed in a direction perpendicular (as in Figure 8) to the seating surface (5b) and extending from the top surface toward the seating surface, the top surface (5a) and the outer peripheral surface forming a ridge line configuring a cutting edge (9, 11 and 13/R), the cutting edge including a curved cutting corner edge portion (13/R) formed at one vertex of the polygon, a first cutting edge portion (9) contiguous to one end of the cutting corner edge portion (13/R) and extending linearly (as in Figure 7, note how the cutting edge portion 9 extends linearly), and a second cutting edge portion (11) contiguous to the other end of the cutting corner edge portion (13/R) and extending linearly (as in Figure 7, note how the cutting edge portion 9 extends linearly), the top surface (5a) including a first rake face (10) contiguous to the first cutting edge portion (9), a second rake face (12) contiguous to the second cutting edge portion (11), and a 
WO’170 fails to disclose that the sixth rake angle is positive and the seventh rake angle that is negative, both of these angles being on the third rake face.

Note that claim 7 requires all of the claimed limitations of claim 1 and as such, it includes the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722